Citation Nr: 0021796	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-07 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1977 to 
February 1981, from November 1981 to November 1983, and from 
December 1984 to November 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant has been diagnosed with hypertension.

2.  During active service, the appellant had multiple 
elevated blood pressure readings.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertension is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service medical records indicate that at his 
December 28, 1976 enlistment examination, his blood pressure 
was noted to be 140/90.  On January 8, 1980, his blood 
pressure was noted to be 140/90, and on August 16, 1980, his 
blood pressure was 142/96.  From 1981 until 	983, there were 
several blood pressure readings within normal limits.  On 
December 23, 1986, his blood pressure was noted to be 140/90.  
On July 30, 1991, his blood pressure was noted to be 130/90, 
and on July 7, 1992, it was read as 138/92.  Subsequent 
readings during service appear to have been within normal 
limits.

Post active duty service, medical records from the 
appellant's reserve duty service indicate that on July 26, 
1996, his blood pressure was noted to be 120/80.  On February 
22, 1997, his blood pressure was noted to be 140/88.  At a 
January 24, 1998 United States Naval Reserve periodic 
examination, the appellant's blood pressure was noted to be 
161/92.  The appellant was diagnosed with hypertension.

A February 26, 1998 statement by John Royer, M.D., indicates 
that, over a ten-day period in February 1998, the appellant's 
blood pressure was recorded as 164/100, 140/90, 146/94, 
130/80, and 138/84.

In January 1999, the appellant's blood pressure was noted to 
be 184/110 and 116/67.  He complained of the sudden onset of 
palpitations, chest pain, and feelings of weakness.  He 
reported that he had been told that he had elevated blood 
pressure.  He stated that he had been experiencing brief 
episodes of chest pain unrelated to exertion.  He reported 
that he jogged on a daily basis.  Antihypertensive medication 
was prescribed.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  "A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A "well grounded" claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303; Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection may also be granted on a 
secondary basis and for certain enumerated disabilities, 
including cardiovascular-renal disease, which includes 
hypertension, on a presumptive basis, see 38 C.F.R. §§ 3.307, 
3.309 and 3.310, or alternatively, with respect to any 
disease, if all the evidence establishes that the disease was 
incurred in service, see 38 C.F.R. § 3.303(d).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. 91, 93.

In January 1998 the appellant was diagnosed with 
hypertension.  In January 1999 antihypertensive medication 
was prescribed for him.  The appellant's service medical 
records show a reading of 140/90 at the time of entry, with 
multiple elevated blood pressure readings interspersed with 
normal readings throughout his active duty service.  Because 
the appellant had elevated readings during service it is 
plausible that his current hypertension is related to the 
elevated readings during service.  See, e.g., Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) ("possible" link enough 
to well grounded claim).

However, the Board concludes that this is not the type of 
well-grounded claim that is meritorious on its own, but 
rather one that may be capable of substantiation with further 
development of the medical evidence on remand.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).


ORDER

The claim of entitlement to service connection for 
hypertension is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
hypertension is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although some of the appellant's reserve duty service medical 
records are contained in the claims folder, the dates on 
these records suggest that more records are available.  
Complete reserve duty service medical records should be 
obtained.

Further, while the Board accepts the medical evidence of 
elevated blood pressure readings in service as sufficient to 
well ground the claim for service connection for 
hypertension, it is unclear whether the appellant's 
hypertension arose in service, after service, or pre-existed 
service.  If the appellant's hypertension was pre-existed 
service, it must be determined whether it was aggravated by 
service.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Halstead v. Derwinski, 3 Vet. App. 213 
(1992).  The RO should obtain a VA medical opinion regarding 
the etiology of the appellant's hypertension.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should make attempt to secure 
the appellant's complete reserve duty 
service medical records through official 
channels.  The RO should document all 
efforts made and responses.  If 
additional records are obtained, they 
should be associated with the claims 
folder.

2.  After completing any additional 
development deemed necessary, the RO 
should request a medical opinion from the 
appropriate VA specialist regarding the 
etiology of the appellant's hypertension.  
The claims folder and a copy of this 
REMAND must be made available to the 
specialist.  The specialist is 
specifically requested to review the 
appellant's medical history and give an 
opinion regarding the following:

A.  Whether hypertension diagnosed 
in 1998 is etiologically related to 
elevated readings during the appellant's 
active duty service.

B.  Whether the elevated reading of 
140/90 on the appellant's December 1976 
enlistment examination indicates that 
hypertension was present at entry into 
service and thus pre-existed the 
appellant's active duty service.

C.  If it is determined that 
hypertension was present at the time of 
entry during service, whether there was 
an increase in severity of the 
hypertension during service that was 
beyond the natural progress of the 
disease.

The examiner should provide a 
comprehensive report including complete 
rationale for all conclusions reached.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 


